Case 15-00061-ref   Doc 42   Filed 11/07/18 Entered 11/07/18 11:22:00       Desc Main
                             Document      Page 1 of 1



                UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re: TAM Q. VU,                            :      Case No. 14-13852REF
          Debtor                             :      Chapter 7



TAM Q. VU,                                   :      Adv. No. 15-61
         Plaintiff                           :

      V.
YOUNG [sic] LIN,
            Defendant


                               ORDER

            AND NOW, this    7 day   of November,   2018, for the reasons set forth in

the accompanying Opinion entered in this adversary proceeding     of even date

herewith,


            IT IS HEREBY ORDERED that JUDGMENT ON THE

COMPLAINT IS ENTERED IN FAVOR OF PLAINTIFF AND AGAINST

DEFENDANT IN THE AMOUNT OF $17,750.


                                      BY THE COURT



                                      RICI-LARD E. F EHLIN G
                                      United States Bankruptcy Judge




                                        23
